—Order, Supreme Court, New York County (Elliott Wilk, J.), entered February 22, 2001, *17which denied petitioner landlord’s CPLR article 78 application seeking to annul a determination of respondent, dated August 18, 2000, finding a reduction in services and ordering a rent reduction, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination that the reduction in the availability of the building laundry room from 24 to 15 hours per day constituted a reduction in service had a rational basis in the record. The credited testimony of the tenants established that the reduction in hours had a significant adverse impact on the tenants’ ability to enjoy the laundry service. The question of what constitutes a required service and whether such service was being maintained was a factual issue to be determined by respondent (see, Fresh Meadows Assocs. v Conciliation & Appeals Bd., 88 Misc 2d 1003, 1004, affd 55 AD2d 559, affd 42 NY2d 925).
Respondent’s determination herein was based on the evidence adduced at the hearing, supported by the record, and not contrary to reason. Matter of Grenadier Realty Corp. v State of N. Y. Div. of Hous. & Community Renewal (225 AD2d 425) is distinguishable because in that case there was no testimony establishing the adverse impact of the reduction in laundry room hours. We have considered and rejected petitioner’s remaining arguments. Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.